Name: 91/219/EEC: Commission Decision of 26 March 1991 approving the plan for the eradication of brucellosis in sheep and goats presented by Spain (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural activity;  agricultural policy;  environmental policy
 Date Published: 1991-04-18

 Avis juridique important|31991D021991/219/EEC: Commission Decision of 26 March 1991 approving the plan for the eradication of brucellosis in sheep and goats presented by Spain (Only the Spanish text is authentic) Official Journal L 097 , 18/04/1991 P. 0025 - 0025COMMISSION DECISION of 26 March 1991 approving the plan for the eradication of brucellosis in sheep and goats presented by Spain (Only the Spanish text is authentic) (91/219/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/242/EEC of 21 May 1990 introducing a Community financial measure for the eradication of brucellosis in sheep and goats (1) and in particular Article 6 thereof, Whereas, in accordance with Article 1 of Decision 90/242/EEC Member States, as appropriate, are to prepare plans for the eradication of brucellosis in sheep and goats in accordance with Articles 3, 4 and 5 of the same Decision; Whereas by letter dated 23 August 1990 Spain notified the Commission of a two-year plan for the eradication of brucellosis in sheep and goats; Whereas, after examination, the plan was found to comply with Decision 90/242/EEC; Whereas the conditions for financial participation by the Community are therefore met, whereas it is available in relation to this question to apply the disposition of Article 9 (2) first indent; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; HAS ADOPTED THIS DECISION: Article 1 The plan for the eradication of brucellosis in sheep and goats presented by Spain is hereby approved. Article 2 Spain shall bring into force by 1 March 1991 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 26 March 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 140, 1. 6. 1990, p. 123.